                Case 5:20-cv-01117 Document 1 Filed 09/18/20 Page 1 of 4
                                                                                5:20-cv-1117


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

ROSE MARIE GUERRA,                                     §
INDIVIDUALLY, AND AS NEXT                              §
FRIEND OF HAYZEL GARZA &                               §
KAYLUB GARZA, AND VLADEMAR                             §
GARZA, MINORS                                          §
     Plaintiffs                                        §    Civil Action No. __________________
                                                       §
v.                                                     §
                                                       §
M.A. MORTENSON COMPANY,                                §
      Defendant.                                       §

                        DEFENDANT M.A. MORTENSON COMPANY’S
                                NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

          COMES NOW M.A. Mortenson Company (“Mortenson”), Defendant in the above-styled

and numbered cause, and files this Notice of Removal to the United States District Court for the

Western District of Texas, San Antonio Division, and respectfully shows the Court as follows:

                                         I.
                    PLAINTIFF’S CLAIMS AND PROCEDURAL HISTORY

          1.     Plaintiffs filed their Original Petition on or about June 17, 2020 in the 408th

Judicial District Court of Bexar County, Texas. Plaintiffs’ Original Petition is styled Cause No.

2020-CI-10970; Rose Marie Guerra, Individually, and as Next Friend of Hayzel Garza &

Kaylub Garza, and Vlademar Garza, Minors v. M.A. Mortenson Company. Plaintiff, Rose Marie

Guerra, sues for injuries allegedly sustained by her and the minor children arising out of a motor

vehicle accident. Plaintiffs allege negligence against Mortenson and seeks damages.1




1
    See Exhibit A, Plaintiff’s Original Petition and Request for Disclosure.
                                                   1
              Case 5:20-cv-01117 Document 1 Filed 09/18/20 Page 2 of 4
                                                                                 5:20-cv-1117


       2.      Mortenson was served with process on August 21, 2020 through its registered

agent.2 Mortenson timely filed its answer with the state court on September 14, 2020.3

       3.      This Court has original jurisdiction of this case pursuant to 28 U.S.C. § 1332

based on diversity jurisdiction. This civil action is properly removed to this district because the

state court where the action has been pending is located within this district and division. See 28

U.S.C. § 1441(a).

       4.      A true and correct copy of all process, pleadings, and orders contained in the file

of the state court are attached at Exhibit A.

                                     II.
            THIS CASE IS REMOVED BASED ON DIVERSITY JURISDICTION

A.     Diversity of Citizenship exits between the Parties.

       5.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332

because (a) this is an action between citizens of different states; and (b) the amount in

controversy exceeds $75,000. See 28 U.S.C. 1332(a). According to Plaintiffs’ Original Petition,

Plaintiffs are residents of Jim Wells County, Texas.4

       6.      Mortenson is a foreign corporation organized under the laws of Minnesota with its

principal place of business in Minneapolis, Minnesota.5 Thus, Mortenson is a citizen of the State

of Minnesota for the purpose of diversity of citizenship under 28 U.S.C. § 1332(c)(1). In sum,

there is complete diversity between Plaintiffs, citizens of the State of Texas, and Mortenson, a

citizen of the State of Minnesota. See 28 U.S.C. § 1332(a)(1).

B.     The Amount in Controversy exceeds $75,000.



2
  Id.
3
  See Exhibit A, Defendant M.A. Mortenson Company’s Original Answer
4
  See Exhibit A, Plaintiff’s Original Petition and Request for Disclosure.
5
  See Exhibit B, the Declaration of Susan Jewell.
                                                2
                Case 5:20-cv-01117 Document 1 Filed 09/18/20 Page 3 of 4
                                                                                     5:20-cv-1117


          7.     In addition, diversity jurisdiction exists because the “amount in controversy”

exceeds $75,000, exclusive of interest and costs. By way of this suit, Plaintiffs seeks monetary

relief in excess of $1,000,000.6 Specifically, Plaintiffs seek medical care and expenses in the

past and future; physical pain and suffering in the past and future; physical impairment and

disability in the past and future; lost wages; loss of past and future earning capacity; mental

anguish in the past and future; physical disfigurement in the past and future; property damage;

loss of use; and cost of medical monitoring and prevention in the future.7 Mortenson may rely

on Plaintiffs’ demand for damages in excess of $1,000,000 to meet the jurisdictional requirement

for removal. See 28 U.S.C. § 1446(c)(2); S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 492

(5th Cir. 1996). Therefore, jurisdiction exists under 29 U.S.C. § 1332 and removal is proper.

          8      For the reasons stated above, removal of the present case based on diversity

jurisdiction is proper.

                                           III.
                           THIS NOTICE OF REMOVAL IS TIMELY

          9.     Finally, Mortenson timely filed this Notice of Removal within thirty (30) days of

its receipt through service of process of a copy of the initial pleading establishing that this case is

removable to this Court. See 28 U.S.C. § 1446(b). Notice of this removal is being filed in the

state court where the action is currently pending, and this Notice of Removal is also being served

on Plaintiffs through their counsel of record, in accordance with 28 U.S.C. § 1446(d). A copy of

Defendant’s Notice of Removal filed in the state court is attached hereto as Exhibit C.




6
    See Exhibit A, Plaintiff’s Original Petition and Request for Disclosure, p. 5 ¶ 15.
7
    Id.
                                                   3
             Case 5:20-cv-01117 Document 1 Filed 09/18/20 Page 4 of 4
                                                                               5:20-cv-1117


       WHEREFORE, PREMISES CONSIDERED, Defendant M.A. Mortenson Company

hereby removes this matter from the 408th Judicial District Court of Bexar County, Texas to this

Honorable Court.


                                            Respectfully submitted,

                                            MEHAFFYWEBER

                                            By:    /s/ Michael W. Magee
                                                   MICHAEL W. MAGEE
                                                   State Bar No.: 12816040
                                                   ELIZABETH O’CONNELL PEREZ
                                                   State Bar No. 24085982
                                                   One Allen Center
                                                   500 Dallas Street, Suite 2800
                                                   Houston, Texas 77002
                                                   Telephone: (713) 210-8955
                                                   Facsimile: (713) 655-0222
                                                   E-Mail: michaelmagee@mehaffyweber.com
                                                   E-Mail: elizabethperez@mehaffyweber.com


                               CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of September, 2020, a true and correct copy of the

foregoing was served on all counsel of record in accordance with the Texas Rules of Civil

Procedure.

                                                   /s/ Michael W. Magee
                                                   MICHAEL W. MAGEE




                                               4
